Title: To Thomas Jefferson from Joseph Coolidge, 23 February 1825
From: Coolidge, Joseph
To: Jefferson, Thomas

Dear Sir,Boston:
Feby 23d 1825.On receiving your letter, I called on Mr Hilliard, and gave him all the information in my power relative to the university: upon some points he was desirous to hear farther from you; but, as one of the partners of the house of Cummings, Hilliard & Co will soon be in Charlottesville, I hope you will be spared the fatigue of an additional correspondence. You mention that, possibly, Mr Hilliard  may be appointed agent to purchase the university library: he has great facilities for doing this to advantage, being experienced in the trade; and, personally, acquainted with the great book-marts of the continent, and of England; he is universally respected as an honorable and intelligent men; and is in perfectly good business-credit: but it might be well to make some arrangement by wh. the funds of the university could only be applied to the use of that institution; and not connected, in any way, with his own private business, wh. is very extensive.I am glad, Sir, that Bosworth contained any thing worth notice: in addition to your remarks upon the simplicity of the Saxon language, I will only venture to add—being wholly unacquainted with the subject—that it seems to me extremely improbable that philosophical forms of expression should be found coupled with semi-barbarous modes of life: In an early stage of society—such as existed prior to the Norman Conquest—our  ideas are few; as these increase, the medium by wh. they are conveyed improves; and language, therefore, by degrees becomes complicated, and requires the machinery of grammatical forms: it seems, therefore, unwise to look, in the language of the anglo-Saxons, for the “difficulties” of the Greek and Latin.My sentiments of respectful attachment to the founder, lead me to take a lively interest in the welfare of the Va University; and I beg leave to congratulate you, Sir, in the arrival of your Professors: The university will soon, I suppose, go into operation; I daily hear many wishes for its success: by a vessel to sail in a few days for Richmond, I shall send the Cambridge translations of several elementary, french mathematical works; perhaps, on examination, they may be thought not unworthy of recommendation to the higher classes.Mr. Ticknor present his respects to you, Sir, and promises immediately to prepare the catalogue of German books:with sincere respect, Yr. friend, & Obt Sert:J: Coolidge Jr.pickering’s lexicon will not be published for some time: perhaps for 3 months: I enclose a specimen of one now printing in England.